Citation Nr: 1617715	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-25 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin disability, and if so, whether service connection should be granted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The record shows that in July 2014 the RO offered the Veteran's representative the opportunity to complete and return a VA Form 646 (Statement of Accredited Representative in Appealed Case).  Unfortunately, the representative apparently declined.

The issue of entitlement to service connection for skin disability on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed rating decision of June 1994 denied service connection for skin disability.

2.  An unappealed rating decision of January 2011 confirmed and continued the denial of service connection for skin disability,

3.  The evidence associated with the claims file subsequent to the January 2011 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for skin disability.



CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for skin disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with its notice and assistance obligations in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Here, a June 1994 rating decision denied service connection for skin disability.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  

A January 2011 rating decision thereafter confirmed and continued the denial of service connection for skin disability, based on the opinion of a November 2010 VA examiner who stated that "she could not resolve this [skin] issue without resort[ing] to mere speculation.... [and] that it [was] difficult to determine given the multiple diagnoses whether any of these conditions are related to or represent any chronic condition due to the significant gaps in [the Veteran's] treatment records."  The Veteran was notified of the denial and of his appellate rights, but he did not appeal.  

Thereafter, the Veteran requesting reopening of his claim in a September 2012 statement.

Pertinent evidence of record at the time of the January 2011 rating decision included the Veteran's STRs and post-service VA treatment records.  The treatment records documented the presence of several skin-related conditions including dermatitis, nummular eczema, pityriasis rosea, verruca vulgaris, and lichen planus; the records did not address any relationship of those disorders to active service.

The pertinent evidence received since the January 2011 rating decision includes statements by the Veteran in which he indicates that he has had chronic skin issues since his military service.  He also provided an explanation for the gap between service and documentation in the treatment records for skin problems, explaining that the gap was due to the fact that he did not seek treatment every time the condition worsened or an outbreak occurred and that he was deterred by "costly medical bills."  

As noted, this evidence is presumed to be credible for the limited purpose of reopening the claim.

The Board finds that the referenced statements are new and material, in that they provide more information concerning the onset of skin problems than was of record previously, and because they provide information concerning the gap in time between service and the first documentation of skin problems.  The Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for skin disability is warranted.


ORDER

New and material evidence to reopen the claim of service connection for skin disability has been received, and the claim is reopened; to this extent only, the appeal is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

The Board notes that the November 2010 VA examiner did not consider the Veteran's statements that he was exposed to numerous chemicals and irritant agents during his time in active service, and that he has had ongoing and chronic skin issues since his time in service.  Equally as important, the examiner did not provide an adequate opinion, instead concluding that she could not resolve the issue and determine if the Veteran's current skin condition was related to service without resorting to speculation.  Notably, such speculative opinions are inadequate and cannot be used as a basis for denying a claim for benefits.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Therefore, the Board finds that a new VA examination is warranted to determine the nature and etiology of the Veteran's current skin condition.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any sources of medical treatment, private or VA, for his claimed skin disability.  With any necessary authorization from the Veteran, obtain records from any identified sources that have not already been obtained.

2.  Schedule the Veteran for a VA examination by a medical professional with appropriate expertise to determine the nature and etiology of the Veteran's skin disability.  The examiner should identify any skin disorders present, and should specifically indicate whether the Veteran has dermatitis, nummular eczema, pityriasis rosea, verruca vulgaris, or lichen planus. 

With respect to each skin disorder present, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is etiologically related to the Veteran's active service, to include exposure to chemicals and irritants.  The complete rationale for all opinions expressed must be provided.  

3.  Then, readjudicate the claim of service connection for skin disability on a de novo basis.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


